Case 17-33252        Doc 58     Filed 04/16/19     Entered 04/16/19 13:49:54          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 33252
         Ainsley Vereen

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/06/2017.

         2) The plan was confirmed on 02/14/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/16/2018.

         5) The case was Converted on 03/19/2019.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-33252             Doc 58         Filed 04/16/19    Entered 04/16/19 13:49:54                 Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $2,053.59
           Less amount refunded to debtor                                 $76.96

 NET RECEIPTS:                                                                                             $1,976.63


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,318.76
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $88.89
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $1,407.65

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 Acima Credit fka Simple Finance         Secured        2,732.00           0.00         2,732.00        387.76      59.82
 American Family Insurance               Unsecured      2,300.00            NA               NA            0.00       0.00
 Becket & Lee                            Unsecured         550.00        550.02           550.02           0.00       0.00
 Becket & Lee LLP                        Unsecured         550.02           NA               NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      4,458.80       4,217.25         4,217.25           0.00       0.00
 Commonwealth Edison Company             Unsecured      3,500.00       5,214.70         5,214.70           0.00       0.00
 Diversified Consultant                  Unsecured         616.00           NA               NA            0.00       0.00
 Illinois Tollway                        Unsecured         260.00           NA               NA            0.00       0.00
 Midland Credit Management Inc           Unsecured      1,180.89         956.89           956.89           0.00       0.00
 Platinum Auto Center LLC                Secured        1,000.00           0.00         1,000.00        110.40      11.00
 Portfolio Recovery Associates           Unsecured         603.00        603.26           603.26           0.00       0.00
 Portfolio Recovery Associates           Unsecured         473.00        472.55           472.55           0.00       0.00
 Quantum3 Group                          Unsecured         420.00        420.01           420.01           0.00       0.00
 Quantum3 Group                          Unsecured      1,141.00       1,141.62         1,141.62           0.00       0.00
 Resurgent Capital Services              Unsecured         506.00        506.53           506.53           0.00       0.00
 Sprint                                  Unsecured      1,133.76            NA               NA            0.00       0.00
 US Dept of Education                    Unsecured     32,001.00     44,061.78        44,061.78            0.00       0.00
 US Dept of Education                    Unsecured           0.00      4,091.97         4,091.97           0.00       0.00
 USAA Auto Insurance                     Unsecured     17,000.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-33252        Doc 58      Filed 04/16/19     Entered 04/16/19 13:49:54             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $1,000.00            $110.40             $11.00
       All Other Secured                                  $2,732.00            $387.76             $59.82
 TOTAL SECURED:                                           $3,732.00            $498.16             $70.82

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $62,236.58               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $1,407.65
         Disbursements to Creditors                               $568.98

 TOTAL DISBURSEMENTS :                                                                       $1,976.63


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
